Norton, C. J.
Defendant was indicted by the grand jury of Dunklin county and charged with grand larceny in stealing a cow, the property of one William Rambou. He was tried and convicted and from the judgment of conviction has appealed to this court.
The evidence tended to show that Rambou had a cow in a lot on the farm of defendant, and about sunrise defendant, accompanied by his brother, took the cow from said lot and removed her to another lot on his farm on a public road where she remained a day or two, and was then removed and tied in the woods ; that defendant at the time of the taking told his brother to tell the “folks” that he had taken the cow. The defence relied upon was that defendant had bought a due bill on Rambou, and at the time of the purchase was informed that Rambou was willing to let the cow go in payment thereof, and that under the belief that this was so, he took the cow without any intent to steal. In cases of larceny the intent to steal by the taking is the gravamen of the offence, and it is settled by the following *250cases, that it is competent for the defendant to testify as; to the intent with which an act was done, where the intent with which it was done is material: State v. Banks, 73 Mo. 592; State v. Palmer, 88 Mo. 568. The-principle above stated was ignored by the trial court, in its refusal to allow 'defendant while testifying to state that he purchased a due bill on Rambou, and having been informed and believing that Rambou,would let the-cow go on the due bill, he went and got her, believing that he had a right to do so, and with no intent to steal the cow or do a wrong.
The act of defendant in taking the cow, in the light of the evidence, is more in the nature of trespass than larceny; and for the error above noted the judgment is-hereby reversed and the cause remanded.
All concur,, except Ray, J., absent.